 


110 HR 1566 IH: Stevie Wonder Congressional Gold Medal Act
U.S. House of Representatives
2007-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1566 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2007 
Mr. Conyers (for himself, Ms. Kilpatrick, Mr. Grijalva, Ms. Jackson-Lee of Texas, Mr. Kildee, Mrs. Christensen, Mr. Payne, Mr. Watt, Mr. Fattah, Mr. Johnson of Georgia, Mr. Stupak, Mr. Rush, Mr. Rangel, Mr. Kucinich, Mr. Levin, Ms. Carson, Mr. Ellison, Mr. Al Green of Texas, Ms. Watson, Ms. Waters, Mr. Jefferson, Mr. Cleaver, Mr. Towns, Mr. Meek of Florida, Mr. Delahunt, Ms. Corrine Brown of Florida, Mr. Cohen, Mr. Moran of Virginia, Mr. Berman, Ms. Berkley, Mr. McCotter, and Mr. Frank of Massachusetts) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To award a Congressional Gold Medal to Stevie Wonder, in recognition of his ground-breaking musical achievements, activism, and contributions to the music industry. 
 
 
1.Short titleThis Act may be cited as the Stevie Wonder Congressional Gold Medal Act. 
2.FindingsThe Congress finds as follows: 
(1)Stevland Hardaway Judkins, later known as Stevie Wonder, born in Saginaw, Michigan to Lula Mae Hardaway on May 13, 1950, has been a major figure in the music industry for the past 40 years. 
(2)Born prematurely, Stevie Wonder was placed in an incubator where an excess of oxygen exacerbated a visual condition known as retinopathy of prematurity, which ultimately caused his blindness. 
(3)In 1961, Ronnie White of the Miracles arranged an audition with Motown Records’ Berry Gordy Jr, who quickly signed him and named him Little Stevie Wonder. 
(4)His first album, Little Stevie Wonder: the 12 Year Old Genius, made the child a huge star, and produced a number 1 hit with the single Fingertips (Part 2) in 1963. 
(5)The following year, Stevie Wonder enrolled in the Michigan School for the Blind, where he studied classical piano. 
(6)In 1964, Wonder recorded little while his voiced changed and he returned in 1965 without the Little nickname. 
(7)His first recording as a teenager Uptight (Everything’s Alright), which he co-wrote with Henry Cosby and Sylvia Moy, was a number 3 pop hit in the United States and hit number 1 on the rhythm and blues charts; this was the beginning of a string of number 1 hits that continued unbroken for over 6 years. 
(8)Stevie Wonder co-wrote almost all of his singles from 1967 onwards, and collaborated with some of the most notable Motown artists. 
(9)Shortly after reaching his 21st birthday in the spring of 1971, his recording contract with Motown Records expired, and he conditioned his return on obtaining complete artistic control of his records. 
(10)Motown Records agreed and he became the youngest artist with the ability to artistically control his career. 
(11)In 1976, Stevie Wonder’s double album Songs in the Key of Life was another huge critical commercial success with 2 number 1 pop hits, Sir Duke and I Wish, as well as the classic Isn’t She Lovely. 
(12)With no new music for the next 3 years, aside from the release of the mostly instrumental soundtrack to the documentary The Secret Life Of Plants in 1979, he returned to pop with Hotter Than July in 1980, which included the United States pop Top 5 hit Masterblaster (Jamming). 
(13)Hotter Than July also included the hit single Happy Birthday, which Stevie Wonder, one of the main figures in the campaign to have the birthday of Dr. Martin Luther King, Jr. become a national holiday, used to popularize the movement. 
(14)Wonder, along with the Congressional Black Caucus and other civil rights organizations, hosted the Rally for Peace Press Conference in 1981 in Washington, D.C., where he was joined by a peaceful crowd of 50,000 supporters, and such personalities as Diana Ross, Gladys Knight, Jesse Jackson, and Gil Scott-Heron. 
(15)The first Martin Luther King Day was celebrated on January 15, 1986, with a concert headlined by Stevie Wonder. 
(16)Stevie Wonder pioneered the use of the synthesizer in rhythm and blues, and also broadened his lyrics to encompass racial problems and spiritual concerns. 
(17)In his acceptance speech as the recipient of the 1984 Oscar for Best Song, he dedicated his award to then imprisoned civil rights leader Nelson Mandela; the South African government promptly banned Wonder’s music from that country. 
(18)In 1985, Stevie Wonder performed on the number 1 charity singles We Are the World by USA for Africa and That’s What Friends Are For by Dionne Warwick & Friends; both songs raised awareness about famine in Africa and the AIDS epidemic, respectively. 
(19)Stevie Wonder returned quickly with the new album, Characters in 1987 which was a hit on the rhythm and blues side, topping the album charts and producing a number 1 hit in Skeletons. and was his final release of the 1980s. 
(20)He returned in 1991 with the soundtrack to the Spike Lee film, Jungle Fever, and his next full album was 1995’s Conversation Peace. 
(21)He won two Grammy’s for the single For Your Love. 
(22)Since then, Motown has released a number of re-masters and compilations to continue Wonder’s vast legacy. 
(23)A Time to Love, Wonder’s first new album in 10 years, was released in 2005. 
(24)Stevie Wonder has recorded more than 30 Top10 hits, won 22 Grammy Awards (a record for a solo artist), including a Grammy Lifetime Achievement Award and has been inducted into both the Rock and Roll and the Songwriters Halls of Fame. 
(25)He is the recipient of countless other awards and honors such as the U.S. Distinguished Service Award, 1999 MusiCares Person of the Year, Rhythm and Blues Foundation Pioneer Awards Lifetime Achievement, NAACP Image Award, United in Recovery’s Ambassador of Peace Award, and an ASCAP Founders Award. 
(26)Stevie Wonder has become one of the most successful and well-known artists in the world, with 9 United States number 1 hits to his name and album sales totaling more than 100,000,000 units. 
(27)Stevie Wonder has also been active in such social causes as Mothers Against Drunk Driving, the Retinitis Pigmentosa Foundation, and his annual House Full of Toys Benefit Concert and he is a leading figure in the Charge Against Hunger in conjunction with American Express, which has raised over $150,000,000 dollars to feed nearly 6,000,000 underprivileged people yearly. 
(28)At age 49, Stevie Wonder was the youngest-ever recipient in the 22-year history of Kennedy Center Honors, given annually for lifetime contribution to arts and culture, and presented to Stevie Wonder by President Bill Clinton in Washington D.C., December 5, 1999. 
(29)On October 17th, 2006, Stevie Wonder received a Lifetime Achievement Award from the National Civil Rights Museum in Memphis, Tennessee. 
3.Congressional gold medal 
(a)Presentation AuthorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to Stevie Wonder, in recognition of his ground-breaking musical achievements, activism, and contributions to the music industry. 
(b)Design and StrikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary. 
4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal. 
5.Status of medals 
(a)National MedalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
(b)Numismatic ItemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items. 
6.Authority to use fund amounts; proceeds of sale 
(a)Authority to Use Fund AmountsThere is authorized to be charged against the United States Mint Public Enterprise Fund, such amounts as may be necessary to pay for the costs of the medals struck pursuant to this Act. 
(b)Proceeds of SaleAmounts received from the sale of duplicate bronze medals authorized under section 3 shall be deposited into the United States Mint Public Enterprise Fund. 
 
